Affirmed and Memorandum and Concurring Opinions filed March 10, 2020.




                                       In the

                     Fourteenth Court of Appeals

                               NO. 14-18-00339-CR

                  JOHN ROBERT-JAMES KANE, Appellant

                                          v.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 82739-CR

                           CONCURRING OPINION

      I believe the trial court erred in admitting the following hearsay testimony of
Sockwell: “She told me that the night before, they had been up basically all night
long. Her and J.J. were fighting.” I also agree this error was harmless.




                                       /s/      Charles A. Spain
                                                Justice

Panel consists of Justices Wise, Zimmerer, and Spain.
Do Not Publish — TEX. R. APP. P. 47.2(b).